DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following items from the applicant: Information Disclosure Statement (IDS) filed on 16 July 2019 and 15 July 2020.  The references cited on the PTOL 1449 form have been considered.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 5, 10 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 14 and 16 each respectively recite an intended result of an effective Gummel number of at least 2x1014cm-2 for the second/injection layer.
result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs "when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty") (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)).
The applicant states in paragraphs 38-40:
As referenced above, in example implementations, the injection layer 112 may be designed and configured to provide a high injection efficiency. Specifically, the injection layer 112 may be designed to have a high effective Gummel number.

In this regard, a regular Gummel number may be understood to represent an integral of doping concentration over layer thickness (e.g., carrier path length). The Gummel number is indicative of an injection efficiency of a doped layer, and may provide a good approximation of such injection efficiency in some scenarios, particularly for relatively lower doping levels.

However, as doping levels increase, an effect indicated by the Gummel number is reduced from levels that would be expected based on the actual dosing concentration(s). Specifically, as doping levels increase for a given path length, various physical effects contribute to such reductions, and, in particular, bandgap narrowing that is known to occur in heavily-doped regions due to many-body quantum effects may promote injection of minority carriers into heavily-doped materials, while suppressing carrier injection out of the heavily-doped materials.

What is the required combination of structure features, distinct from that of the prior art, that would achieve the claimed Gummel number of at least 2x1014cm-2?  In this case, none of the applicant’s disclosed structural parameters (doping concentration, layer thickness, path length) or undisclosed structural parameters (various physical 
The applicant has only provided a particular combination of ranges for the doping concentration of the second/injection layer and thickness ratio with respect to the channel and multi-layer body, but not all possible combinations or structures for achieving a Gummel number of at least 2x1014cm-2, which is a range that has an unbounded upper limit.
In terms of interpreting this limitation for the purposes of applying prior art, at best it appears that if a reference teaches a doping concentration for the second/injection layer within the disclosed range and the ratio of thicknesses with respect to the channel and multi-layer body the Gummel number must be satisfied, unless there is a written description problem with the applicant’s disclosure that requires further clarification for achieving the intended result.

Claims 5 and 10 each recite the limitation "the SiC substrate".  There is insufficient antecedent basis for this limitation in the claims.

Claim 11 recites “the masked ion implantation” which is unclear as to what step(s) are included or excluded.  There is insufficient antecedent basis for this limitation in the claims.  The claim does not define a step of masked ion implantation, per se.  Does the claim require forming an another [additional] masking layer on the [additional] epitaxial layer (from the “repeating” step), performing another ion 

Claim 14 recites the limitation "the doping contact layer."  There is insufficient antecedent basis for this limitation in the claims.  Claim 14 also recites the limitation "the doping concentration of the injection layer."  There is insufficient antecedent basis for this limitation in the claims.

Claim 15 recites the limitation "the first layer" at line 8.  There is insufficient antecedent basis for this limitation in the claims.  Claim 15 also recites the limitation "the second layer" at line 8.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6, 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oota et al. (U.S. Patent Application Publication 2017/0271528).
Referring to Claim 1, Oota teaches a Schottky rectifier device, comprising: a Silicon Carbide (SiC) layer (18 of 10; par. 25); a channel region (20 of 10; par. 32-35; “drift region”) of a first conductivity type (n-type) formed on the SiC layer (18);a metal contact (12; par. 75) formed on the channel region (18); and a multi-layer body (24, 22) of a second conductivity type (p-type) formed within the channel region (20) and extending from the metal contact (12) in a direction of the SiC layer (18), the multi-layer body (24, 22) including a first layer (24) adjacent to the metal contact (12) and having a first doping concentration (p+), a second layer (22a) adjacent to the first layer (24) and having a second doping concentration (p) less than the first doping concentration (p+), and a third layer (22b) adjacent to the second layer (22a) and having a third doping concentration (p-) less than the second doping concentration (p) (par. 41 and 47).  It is noted that the inventive concept Oota is to provide a device to reduce the breakdown rate of the MPS when a forward surge current occurs (par. 86-89, 93, 94, 106, etc.).

Referring to Claim 4, Oota further teaches wherein the first layer (24; par. 47) is degenerately doped and provides a tunnel contact between the metal contact (112) and the second layer (22a).

Referring to Claim 6, Oota further teaches in Fig. 1 and 2, wherein the metal contact (12) extends over an active region (element region) of the Schottky rectifier device that includes the channel region (20) and the multi-layer body (24, 22), and further comprising a p-n diode rim (between 23/25 and 20) that surrounds the active region (element region) with a continuous body of the second conductivity type (p-type) and an array of deep rim bodies (28) of the second conductivity type (p-type) that are parallel to the multi-layer body (24, 22).

Referring to Claim 7, Oota further teaches wherein the metal contact layer (12) overlaps the active region (element region) and at least a portion of the p-n diode rim (between 23/25 and 20).

Claims 1, 3, 4, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchida et al. (U.S. Patent Application Publication 2016/0315203).
Referring to claim 1, Uchida teaches a Schottky rectifier device, comprising: a Silicon Carbide (SiC) layer (101);a channel region (102) of a first conductivity type (n-type; par. 126) formed on the SiC layer (101); a metal contact (112) formed on the channel region (102); and a multi-layer body (151; portions of 153 and portions of 155; see Fig. 3) of a second conductivity type (p-type) formed within the channel region (102) and extending from the metal contact (112) in a direction of the SiC layer (102), the multi-layer body (151; portions of 153 and portions of 155) including a first layer (portions of 153/155 at a depth where the concentration is about greater than 1x1019 -3) adjacent to the metal contact (112) and having a first doping concentration (about greater than 1x1019 cm-3), a second layer (portions of 153/155 at a depth where the concentration is between 1x1018 cm-3 and 1x1019 cm-3 inclusive) adjacent to the first layer (portions of 153/155 at a depth where the concentration is about greater than 1x1019 cm-3) and having a second doping concentration (between 1x1018 cm-3 and 1x1019 cm-3 inclusive) less than the first doping concentration (about greater than 1x1019 cm-3), and a third layer (lower portion of 155 at a depth where the concentration is about less than 1x1018 cm-3) adjacent to the second layer (upper portion of 155 at a depth where the concentration is between 1x1018 cm-3 and 1x1019 cm-3 inclusive) and having a third doping concentration (about less than 1x1018 cm-3) less than the second doping concentration (between 1x1018 cm-3 and 1x1019 cm-3 inclusive) (as can be seen in the doping profile in Fig. 3).

Referring to Claim 3, Uchida further teaches wherein the second layer (portions of 153/155 at a depth where the concentration is between 1x1018 cm-3 and 1x1019 cm-3 inclusive) has a doping concentration between 1x1018 cm-3 and 1x1019 cm-3.

Referring to Claim 4, Uchida further teaches wherein the first layer (portions of 153/155 at a depth where the concentration is about greater than 1x1019 cm-3) is degenerately doped and provides a tunnel contact between the metal contact (112) and the second layer (portions of 153/155 at a depth where the concentration is between 1x1018 cm-3 and 1x1019 cm-3 inclusive).



Referring to Claim 7, Uchida further teaches wherein the metal contact layer (12) overlaps the active region and at least a portion of the p-n diode rim (154).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2, 3, 5, 15, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oota et al. (U.S. Patent Application Publication 2017/0271528).
As insofar as Claim 2 is definite, the second layer (22a) of Oota has an impurity concentration from 5×1016 cm-3 to 5×1018 cm-3 (Oota par. 41), wherein the upper portion of the range from 2x1018 cm-3 to 5×1018 cm-3 is within the applicant’s disclosed range of between 2x1018 cm-3 and 2x1019 cm-3 (applicant par. 42); and the thickness of the channel layer (20) ranges from 3 to 30 µm (Oota par. 35) and the depth (d1) of the multi-layer body (24, 22) ranges from 0.7 to 2 µm (Oota par. 44), resulting in a ratio of at least 30% (applicant par. 37).
When the thickness of the channel layer (20) is 3 µm (thinnest disclosed value of drift layer), then any value of 0.9 to 2 µm for d1 within Oota’s disclosed range (from 0.7 to 2 µm) would meet the applicant’s disclosed ratio/percentage (30%; applicant par. 37).
When the thickness of the channel layer (20) is about 6.67 µm (within the disclosed range of from 3 to 30 µm), then the value of 2 µm (thickest disclosed value of 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to choose the values within Oota’s disclosed enabled ranges for the concentration and thicknesses in order to optimize the conductivity modulation due to hole injection thus controlling the suppression of breakdown of the MPS due to heat generation (par. 4, 50, 86, 93, 106).
Since the teachings of Oota provides for the claimed structure with the second layer (22a) doping concentration of 5×1018 cm-3 and a thickness ratio of 30-66.7% the structure must achieve the claimed effective Gummel number of at least 2x1014 cm-2 as insofar as linked to any particular structure as disclosed or claimed by the applicant (see applicant’s specification par. 37-42).  “The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.”  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). (MPEP 2112).

Referring to Claim 3, Oota teaches wherein the second layer (22a) has a doping concentration of from 5×1016 cm-3 to 5×1018 cm-3 (par. 41).  The upper portion of Oota’s range from 1x1018cm-3 to 5×1018 cm-3 overlaps with the lower portion of applicants claimed range.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to choose the values 1x1018cm-3 to 5×1018 cm-3 within Oota’s disclosed enabled ranges for the concentration and thicknesses in order to optimize the conductivity modulation due to hole injection thus controlling the suppression of breakdown of the MPS due to heat generation (par. 4, 50, 86, 93, 106).

Referring to Claim 5, Oota further teaches wherein the multi-layer body (24, 22) extends at least thirty percent (30%) of a distance (thickness of channel 20) between the metal contact (12) and the SiC substrate (18).
Oota further teaches the thickness of the channel layer (20) ranges from 3 to 30 µm (Oota par. 35) and the depth (d1) of the multi-layer body (24, 22) ranges from 0.7 to 2 µm (Oota par. 44), resulting in a ratio of at least 30%.

When the thickness of the channel layer (20) is about 6.67 µm (within the disclosed range of from 3 to 30 µm), then the value of 2 µm (thickest disclosed value of multi-layer body) for d1 within Oota’s disclosed range (from 0.7 to 2 µm) would meet the applicant’s disclosed ratio/percentage (30%; applicant par. 37).
Selecting other respective thickness values within each disclosed range for the channel (3 to 6.67 µm) and the multi-layer body (0.7 to 2 µm) results in ratios ranging from 30-66.7% which are at least thirty percent.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").


As insofar as Claim 15 is definite, Oota teaches a Schottky rectifier device, comprising: a Silicon Carbide (SiC) layer (18); a channel region (20) of a first conductivity type (n-type) formed on the SiC layer (18); a metal contact (12) formed on the channel region (20); and a multi-layer body (24, 22) of a second conductivity type (p-type) formed within the channel region (20) and extending from the metal contact (12) in a direction of the SiC layer (18), the multi-layer body including a tunnel contact layer (24) adjacent to the metal contact (12), an injection layer (22a) adjacent to a tunnel contact layer [the first layer] (24), and a deep layer (22b) adjacent to injection layer [the second layer] (22a), wherein the multi-layer body (24, 22) extends at least thirty percent of a distance between the metal contact (12) and the SiC layer (18).
Oota teaches the thickness of the channel layer (20) ranges from 3 to 30 µm (Oota par. 35) and the depth (d1) of the multi-layer body (24, 22) ranges from 0.7 to 2 µm (Oota par. 44), resulting in a ratio of at least 30%.
When the thickness of the channel layer (20) is 3 µm (thinnest disclosed value of drift layer), then any value of 0.9 to 2 µm for d1 within Oota’s disclosed range (from 0.7 to 2 µm) would meet the applicant’s disclosed ratio/percentage (30%; applicant par. 37).

Selecting other respective thickness values within each disclosed range for the channel (3 to 6.67 µm) and the multi-layer body (0.7 to 2 µm) results in ratios ranging from 30-66.7% which are at least thirty percent.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to choose the values within Oota’s disclosed enabled ranges for the thicknesses in order to optimize the conductivity modulation due to hole 

As insofar as Claim 16 is definite, the injection layer (22a) of Oota has an impurity concentration from 5×1016 cm-3 to 5×1018 cm-3 (Oota par. 41), wherein the upper portion of the range from 2x1018 cm-3 to 5×1018 cm-3 is within the applicant’s disclosed range of between 2x1018 cm-3 and 2x1019 cm-3 (applicant par. 42); and the thickness of the channel layer (20) ranges from 3 to 30 µm (Oota par. 35) and the depth (d1) of the multi-layer body (24, 22) ranges from 0.7 to 2 µm (Oota par. 44), resulting in a ratio of at least 30% (applicant par. 37).
When the thickness of the channel layer (20) is 3 µm (thinnest disclosed value of drift layer), then any value of 0.9 to 2 µm for d1 within Oota’s disclosed range (from 0.7 to 2 µm) would meet the applicant’s disclosed ratio/percentage (30%; applicant par. 37).
When the thickness of the channel layer (20) is about 6.67 µm (within the disclosed range of from 3 to 30 µm), then the value of 2 µm (thickest disclosed value of multi-layer body) for d1 within Oota’s disclosed range (from 0.7 to 2 µm) would meet the applicant’s disclosed ratio/percentage (30%; applicant par. 37).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to choose the values within Oota’s disclosed enabled ranges for the concentration and thicknesses in order to optimize the conductivity modulation due to hole injection thus controlling the suppression of breakdown of the MPS due to heat generation (par. 4, 50, 86, 93, 106).
18 cm-3 and a thickness ratio of 30-66.7% the structure must achieve the claimed effective Gummel number of at least 2x1014 cm-2 as insofar as linked to any particular structure as disclosed or claimed by the applicant (see applicant’s specification par. 37-42).  “The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.”  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). (MPEP 2112).

As insofar as Claim 18 is definite, Oota further teaches in Fig. 1 and 2, wherein the metal contact (12) extends over an active region (element region) of the Schottky rectifier device that includes the channel region (20) and the multi-layer body (24, 22), and further comprising a p-n diode rim (between 23/25 and 20) that surrounds the active region (element region) with a continuous body of the second conductivity type (p-type) and an array of deep rim bodies (28) of the second conductivity type (p-type) that are parallel to the multi-layer body (24, 22).

As insofar as Claim 20 is definite, Oota further teaches a silicide Ohmic contact (12a; par. 76-78) between the tunnel contact layer (24) and the metal contact (12).




Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Oota et al. (U.S. Patent Application Publication 2017/0271528) in view of Saito (U.S. Patent Application Publication 2010/0096692).
As insofar as Claim 10 is definite, Oota teaches the limitations of claim 1 but does not explicitly state wherein the multi-layer body extends an entire distance from the metal contact to the SiC substrate, per se.
Saito teaches a Schottky rectifier device, comprising: a Silicon Carbide (par. 71) layer (2); a channel region (3) of a first conductivity type (n-type) formed on the SiC layer (2); a metal contact (10) formed on the channel region (3); and a multi-layer body (4, 5, 6) of a second conductivity type (p-type) formed within the channel region (3) and extending from the metal contact (10) in a direction of the SiC layer (2), the multi-layer body (4, 5, 6) including a first layer (6) adjacent to the metal contact (10) and having a first doping concentration (p+), a second layer (5) adjacent to the first layer (6) and having a second doping concentration (p) less than the first doping concentration (p+), and a third layer (4) adjacent to the second layer (5) and having a third doping concentration (p-) less than the second doping concentration (p) (par. 26 and 33).  Saito further teaches even if the bottom of the third layer (4) is in contact with the SiC layer (2) the similar effect is achieved.  If the third layer (4) is in contact with the SiC layer (2) this equates to the multi-layer body extending an entire distance from the metal contact (10) to the SiC substrate (2).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to provide the third layer to be in contact with the 

Regarding Claim 17, Oota as modified above teaches the limitations of claim 15 but does not explicitly state wherein the multi-layer body extends an entire distance from the metal contact to the SiC substrate, per se.
Saito teaches a Schottky rectifier device, comprising: a Silicon Carbide (par. 71) layer (2); a channel region (3) of a first conductivity type (n-type) formed on the SiC layer (2); a metal contact (10) formed on the channel region (3); and a multi-layer body (4, 5, 6) of a second conductivity type (p-type) formed within the channel region (3) and extending from the metal contact (10) in a direction of the SiC layer (2), the multi-layer body (4, 5, 6) including a first layer (6) adjacent to the metal contact (10) and having a first doping concentration (p+), a second layer (5) adjacent to the first layer (6) and having a second doping concentration (p) less than the first doping concentration (p+), and a third layer (4) adjacent to the second layer (5) and having a third doping concentration (p-) less than the second doping concentration (p) (par. 26 and 33).  Saito further teaches even if the bottom of the third layer (4) is in contact with the SiC layer (2) the similar effect is achieved.  If the third layer (4) is in contact with the SiC layer (2) this equates to the multi-layer body extending an entire distance from the metal contact (10) to the SiC substrate (2).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to provide the third layer to be in contact with the .

Allowable Subject Matter
Claims 8, 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 8, the prior art of record alone or in combination neither teaches nor makes obvious the invention of the junction termination (JT) body connected to a plurality of deep JT bodies extending parallel to the multi-layer body and the deep rim bodies in combination with all of the limitations of Claim 1, 6 and 8.  Claim 9 includes the limitations of claim 8.
Regarding Claim 11, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a method of making a Schottky rectifier device, the method comprising: repeating the forming of the epitaxial layer and the masked ion implantation until the charge-balancing body reaches a specified thickness; forming an injection layer on the charge-balancing body, the injection layer having a doping concentration of the second conductivity type that is higher than a doping 
Regarding Claim 19, the prior art of record alone or in combination neither teaches nor makes obvious the invention of the junction termination (JT) body connected to a plurality of deep JT bodies extending parallel to the multi-layer body and the deep rim bodies in combination with all of the limitations of Claim 15, 18 and 19.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894.  The examiner can normally be reached on M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896